F I L E D
                                                        United States Court of Appeals
                                                                 Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS         March 27, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 02-10912
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROLAND DALE NOE,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CR-16-1-A
                        --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roland Dale Noe appeals the 235-month sentence imposed

following his guilty plea to possession with intent to distribute

methamphetamine in violation of 21 U.S.C. §§ 841(a) & (b).

     The district court did not err in applying the

preponderance-of-the-evidence standard to a disputed sentencing

issue.   See United States v. Carreon, 11 F.3d 1225, 1240 (5th

Cir. 1994).    Noe did not meet his burden of showing that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10912
                                 -2-

information in the presentence report concerning relevant conduct

was unreliable.    See United States v. Angulo, 927 F.2d 202, 205

(5th Cir. 1991).   The district court did not err in determining

that methamphetamine sold by Noe in 1995-96 was relevant conduct

for sentencing purposes because the record supports a

determination that those sales were part of the same course of

conduct as the offense of conviction.      See United States v.

Ocana, 204 F.3d 585, 588-89 (5th Cir. 2000).     Finally, the

district court’s decision that Noe was not entitled to an

offense-level reduction for acceptance of responsibility was not

without foundation.    See United States v. Solis, 299 F.3d 420,

458 (5th Cir. 2002); United States v. Chapa-Garza, 62 F.3d 118,

123 (5th Cir. 1995).

     AFFIRMED.